Citation Nr: 1634171	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-11 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Air Force from May 1966 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.  In September 2011, the Veteran revoked his Power of Attorney and in December 2011, he withdrew his personal hearing request.

The Board remanded the TDIU claim for additional evidentiary development in July 2012.  


FINDING OF FACT

While the minimum threshold requirements for a TDIU on a schedular basis have been met, the Veteran's service-connected disabilities alone do not preclude him from obtaining and maintaining all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated March 29, 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his TDIU claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Pursuant to the Board's July 2012 remand instructions, the AOJ provided the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), to obtain information regarding his education and employment history.  See VA correspondence dated March 29, 2013.  However, he did not respond with the information requested by the RO, and as a result VA's attempt to obtain this information has been hindered.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  However, a claimant is required to cooperate fully with VA's efforts and, if necessary, authorize the release of existing records in an acceptable form. 38 C.F.R. § 3.159(c)(1).  Wamhoff v. Brown, 8 Vet. App. 517 (1996) (noting that VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a "one-way street," and that, if he desires help with his claim, he must cooperate with VA's efforts to assist him).  Absent additional evidence and cooperation from the Veteran, the Board finds no reasonable basis for attempting further development of the TDIU claim, in particular the Veteran's educational background and his employment history.  

During the course of this appeal, VA medical opinions were obtained in July 2013, September 2014, and December 2014.  Taken together, these opinions adequately address the effect the Veteran's service-connected disabilities have on his employment picture.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. Oct. 29, 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  The Board emphasizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one but rather a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  

The development ordered by the Board has been completed sufficiently so that the claim may finally be adjudicated.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47.  Thus, VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

Law and Analysis

The Veteran is seeking a TDIU.  In this regard, the Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Here, the Veteran, who was most recently employed as a security guard in October 2008, contends that his service-connected disabilities preclude him maintaining any sort of employment.

Service connection is currently in effect for the following disabilities: coronary artery disease status post bypass grafting and status post myocardial infarction, rated as 30 percent disabling; diabetes mellitus with erectile dysfunction and nephropathy, rated as 20 percent disabling; peripheral neuropathy and radiculopathy of the left and right lower extremity each rated as 20 percent disabling; mechanical low back pain with findings compatible with disc pathology at L3-4, rated as 20 percent disabling; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; tender surgical scar of the low back, rated as 10 percent disabling; as well as status post fracture of the left distal ulna, status post laceration of the left knee, hemorrhoids, prostatitis and cystitis, status post removal of neck cyst, chest scar, cataracts, and left upper extremity scar, all rated as noncompensably disabling.  His combined evaluation is 80 percent.  

The Veteran's service-connected neuropathy of each lower extremity combine to meet the requirement for a single disability rated as 40 percent or more as they are disabilities of one or both lower extremities, including the bilateral factor.  See 38 C.F.R. §§ 4.16(a), 4.25 (combined ratings table) and 4.26 (bilateral factor).  Since these service-connected disabilities can satisfy the single disability element, and the overall combined rating for the Veteran's disabilities at this time is 80 percent, the threshold percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) are met.

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Here, despite having a combined disability rating of 80 percent, the evidence does not establish that the Veteran's service-connected disabilities have rendered him unemployable.  Review of the record reveals, the Veteran is currently 70 years of age.  His level of education is unclear.  In terms of occupational history, since 1991, he has been employed full time as either a floor manager, fast food manager, and security guard.  At the time of a post-surgical outpatient evaluation in November 2008 he was still working following back surgery, but reportedly "not doing well."  See Patient Visit Record from J.E. Horgan, M.D., dated November 9, 2009.  As noted above, the Veteran did not return the completed form VA Form 21-8940, which collects information about the Veteran's employment history and education necessary to determine a claim for TDIU.  

In July 2013, the Veteran underwent VA examinations to assess the current state of his service-connected ischemic heart disease, lumbar spine disability and surgical scars and their impact on his employability.  It was the opinion of the examiner in general that the Veteran's employability was limited, there was no determination that he would be unable to perform less strenuous/sedentary types of employment.  See C&P Ischemic Heart Disease, Scars/Disfigurement, Back (Thoracolumbar Spine) Exams, dated July 8, 2013.  

Evaluation of his ischemic heart disease showed that a diagnostic exercise test had been conducted, but was not of record.  His estimated METs level, based on his reported symptoms of dyspnea, was 1-3 METs or consistent with activities such as eating, dressing, taking a shower slow walking (2mph) for 1-2 blocks.  Cardiac testing showed left ventricular ejection fraction was greater than 65 percent.  The examiner opined that the echocardiogram ejection fraction is more likely than not the better indicator of the Veteran's cardiac function in this case than the estimated METs on the basis that he has other diagnoses impacting exercise tolerance especially chronic obstructive pulmonary disease (COPD).  Although the Veteran's ischemic heart disease was noted to impact his ability to work, he had multiple medical conditions which overlap with symptoms of ischemic heart disease, such as shortness of breath after 20-30 feet, due to a COPD diagnosis.  Id.

Clinical evaluation of the Veteran's lumbar spine indicated functional loss/impairment due to less movement than normal, pain on movement, and disturbance of locomotion, but no flare-ups.  Muscle strength testing, deep tendon reflexes and sensory examination were all normal.  Range of motion testing showed forward flexion of the thoracolumbar spine to 65 degrees.  The Veteran had moderate constant radiculopathy pain, but no incapacitating episodes over the past 12 months.  X-rays of the lumbar spine showed post-operative and multi-level degenerative changes.  Potential work related restrictions would include no more than short periods of walking or standing as well as restriction of activities such as lifting or bending.  However the examiner noted that the Veteran was able to sit comfortably during the 80-minute clinical interview, and was a pleasant and articulate historian, thus sedentary type work appeared to be feasible in regard to his back.  Although the back condition would not preclude employability, given the Veteran's age and other medical conditions, employment would be highly problematical to find.  Id.

The scars do not limit function and do not impact the Veteran's ability to work.  Id.

The Veteran was afforded additional VA examinations in 2014 during which all of his service-connected disabilities, except for ischemic heart disease, were evaluated individually as to their impact on his employability.  The examiner opined that overall, none of the Veteran's service-connected conditions, singly or as a whole, prevent him from at least sedentary employment.  In fact, the Veteran was likely also able to do light duty employment.  See VA DBQs for Diabetes Mellitus, Back (Thoracolumbar Spine), Male Reproductive System Conditions,  Diabetes Sensory-Motor Peripheral Neuropathy, Kidney Conditions, dated September 3, 2014.  See also VA DBQ Medical Opinion, dated December 24, 2015.  

The examiner observed that the Veteran's diabetes is controlled by oral medications and does not require regulation of activities as part of medical management and does not preclude any form of employment.  Diabetic complications included peripheral neuropathy and nephropathy.  He specifically denied having erectile dysfunction.

Based on the Veteran's clinical symptomatology and objective neurologic findings, the examiner did not believe that the Veteran's peripheral neuropathy symptoms fit any physiological pattern or explanation.  Even so, moderate diabetic peripheral neuropathy would not preclude sedentary employment.  However the Veteran would be precluded from working on ladders.  The Veteran's diabetic nephropathy is minimal and does not impact his ability to work.  The examiner explained that serum creatinines are normal, so there should no symptoms and that this is a diagnosis by definition only.  The Veteran's cataracts secondary to diabetes are rated at noncompensably disability and do not preclude any form of employment.

With regard to ischemic heart disease, the Veteran has an EF of 65% on recent echo, with only minor wall motion abnormalities.  His left ventricle was normal sized and wall thickness.  There was no evidence of any ischemic episodes that would prevent him from doing a light duty job, or sedentary employment from a cardiac perspective.  The examiner noted that because the Veteran underwent a VA examination in July 2013 with no intervening event, a repeat examination was not warranted.

With regard to the Veteran's low back condition (status post fusion with facetectomy at L4-5), per several post-operative treatment notes, he had done quite well since recent back surgery.  It was noted that prior to surgery he had 10 out of 10 pain and that recently he has 6-7/10 pain on average.  He also had significant improvement in his hip, thigh, and leg pain and the edema in his feet was resolving.  Although he continues to have at least 8/10 pain level he was able to sit comfortably and walk with a fairly normal gain with a cane.  On range of motion testing forward flexion of the thoracolumbar spine was to 70 degrees.  X-rays showed mild to moderate degenerative changes as well as laminectomy and fusion changes.  The examiner concluded that the Veteran's lumbar spine disability would limit him to sedentary employment and light-type duty with no lifting over 15 pounds, and routine ambulation.  He would not be precluded from short walks on level ground.

The examiner noted that the Veteran's service-connected scars are all, with the exception of a tender back scar, non-compensable, but should not preclude light duty or sedentary employment.  Likewise the Veteran's left wrist condition (distal ulna fracture) involves his non-dominant arm, and again should not preclude light duty or sedentary employment.  It was noted that the Veteran had been service connected for prostatitis and hemorrhoids since 1991 and that neither condition precludes any form of employment.  

The examiner then went on to state that the Veteran also has nonservice-connected COPD due to a long smoking history.  The Veteran has been on inhalers and has received corticosteroids and nebulized treatment through emergency room visits.  The Veteran's COPD, along with age, likely age-related arthritis, and decline in physical function, (none of which can factor into the evaluation for TDIU) also limit him to sedentary employment.  

None of the remaining medical records suggest an increase in disability had occurred as compared to the 2014 examination findings and do not ascribe an inability to work due solely to the Veteran's service-connected disabilities.  In fact, private outpatient treatment records reflect that the Veteran experienced an improvement in symptoms after his status post fusion with facetectomy at L4-5.  The Veteran reported occasional backache and some thigh weakness, but overall had improved.  X-rays of the spine were described as "excellent."  See clinical records from Saint Alphonsus Medical Group dated May 6, 2014, August 12, 2014, and August 26, 2014.  Following a temporary total evaluation for surgical convalescence, the RO assigned a 20 percent disability rating for the lumbar spine disability, based on range of motion greater than 60 degrees.  See Rating Decision dated September 18, 2014.  

Based on the foregoing, it cannot necessarily be concluded that the Veteran is unemployable given the current manifestations of his service-connected disabilities.  The service-connected ischemic heart disease is productive of a great degree of disability, as indicated by the 30 percent rating assigned.  However, there is no indication in the record that this disability involves factors that are not reflected in the Rating Schedule, or that it impairs the Veteran's ability to work to a greater degree than recognized by that rating.  

It is also clear that the Veteran's service-connected diabetes mellitus, lumbar spine disability, and peripheral neuropathy also have significant negative impacts on his ability to work.  Although there is no disputing these service-connected disabilities interfere with and, indeed, perhaps even altogether preclude some types of work, there is no indication that all employment is beyond his capacity, either in the actual performance or in moving to and from such employment.  

The Veteran's remaining service-connected disabilities (diabetes mellitus with erectile dysfunction and nephropathy, left distal ulna fracture residuals, left knee laceration, hemorrhoids, prostatitis/cystitis, cataracts, and various surgical scars) are not significantly disabling from an industrial standpoint.  There is no medical evidence of record which shows the Veteran has sought regular medical treatment for them or that they preclude him from securing or following substantially gainful employment. 

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce significant impairment, the evidence does not reflect gainful employment is precluded solely due to such service-connected disabilities.  The Veteran has not identified or submitted any competent evidence which demonstrates that his service-connected disabilities, alone preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU.  Rather, the evidence suggests that he has significant non service-connected COPD problems which play a large part in his functional impairment, and it may not be considered in support of the TDIU claim.  

In sum, the Board finds that the Veteran's service-connected disabilities are not sufficiently severe to preclude him from obtaining or maintaining substantially gainful employment in a sedentary position.  Moreover no healthcare professional is on record as opining that the Veteran was precluded from all occupations, as a result of service-connected disabilities alone.  Also, as noted above, the AOJ  attempted to obtain additional information in order to better determine the Veteran's employability.  However as has also been noted, he did not complete and return VA Form 21-8940, which collects information about the Veteran's employment history and education necessary to determine a claim for TDIU Unfortunately, his failure to cooperate served only to deprive the Board of critical, clarifying information which might have helped support his claim.  

For all the foregoing reasons, the claim for entitlement to a TDIU is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


